DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 May 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 September 2019, including the Na reference (US PGPUB 2013/0227450 to “Na et al.”), has been considered by the examiner.  A properly annotated IDS is attached.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The purpose of this amendment is to further clarify the claimed invention in dependent claims 22 & 23, as well to indicate that parent application 16/413,074 issued as a patent on 01 October 2019.  
The application has been amended as follows:

BEGINNING OF EXAMINER’S AMENDMENT

In the Specification (as filed 27 September 2019):

	Regarding paragraph 1, please amend line 2 as follows:

number 16/413,074, filed on May 15, 2019, which has issued as U.S. Patent No. 10,433,172 on October 1, 2019, which is a continuation application of 

In the Claims (as amended in the filing of 12 May 2021):

Regarding claim 22:  Please amend as follows:
22.   The electronic device of claim 1, wherein the first locking screen is displayed in a first power state corresponding to a power saving state.

Regarding claim 23:  Please amend as follows:
23.   The electronic device of claim [[1]] 22, wherein the second locking screen is displayed in a second power state [[is]] different from [[a]] the first power state.

END OF EXAMINER’S AMENDMENT
Allowable Subject Matter
Claims 1, 3-6, 8-11, 13-15, 18, 19 & 21-23 are allowed.  The following is an examiner’s statement of reasons for allowance:   Applicant has substantively amended the independent claims to include the limitations of an electronic device with a first and second locking screen, the first locking screen displaying first information on a black screen in a power-saving mode; the second locking screen displaying second information including the first information after the device is lifted, as well displaying information related to the authentication of a user while user authentication is proceeding.  Examiner concurs with Applicant’s assertion (see page 6 of remarks filed 12 May 2021) that the applied reference fail to disclose or render obvious the presently claimed combination of features recited in independent claim 1.  Previously cited reference Wing Keong (US PGPUG 2004/0073809 A1) at paragraph 33 teaches an overlay that may display a text message to a user such as “user being authenticated, please wait.”  However, it would involve improper hindsight reasoning to combine primary reference Gray with other references that teach 1) a first locking screen displaying first information in low-power mode, 2) a second locking screen triggered by raising of the device displaying first and second information, and 3) displaying information related to authentication of the user while said authentication is occurring.  Therefore, Examiner concludes that when considered as a whole, claim 1 as currently amended sufficiently differentiates over any reasonable combination of cited prior art references.  Independent claims 6 & 11 are similarly situated.  An updated search was performed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY LEE whose telephone number is (571)270-7306.  The examiner can normally be reached on MTWF 0930-1800; TH 1030-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURENCE J LEE/Primary Examiner, Art Unit 2624